Title: To James Madison from Thomas Jefferson, 15 September 1793
From: Jefferson, Thomas
To: Madison, James


Schuylkill Sep. 15. [1793]
I have to acknolege yours of Aug. 27. & Sep. 2. The fever in town is become less mortal, but extends. Dupont the Fr. Consul is dead of it. So is Wright the painter. His wife also. Lieper is said to be dead, but that is not certain. J. Barclay ill. Ham. and his wife recovered. Willing on the recovery. The banks are not shut up, as I had been falsely informed when I wrote you last. I have some expectation to set out tomorrow, and shall make it eight days to your house; but it is very possible I may yet be detained here two or three days. The arrangement on which I had consented to remain another quarter was that the President was to be absent three weeks, and after that I was to be absent 6. weeks. This got me rid of 9. weeks of the 13. and the remaining 4. Congress would be setting. My view in this was precisely to avoid being at any more councils as much as possible, that I might not be committed in any thing further. This fever by driving me off sooner, will bring me back sooner, & so far counteract my view. But I need not take the trouble of writing on this subject, as I shall see you as early as you will get this letter. Adieu.
